Case 3:18-cv-00113-GEC Document 36 Filed 03/09/20 Page 1 of 2 Pageid#: 719

                                                              Clerk’s Office
                                                            U. S. District Court
                                                                  FILED
                                                                 03/09/2020
                                                            Julia C. Dudley, Clerk
                                                            By: /s/ Susan Moody
                                                                 Deputy Clerk
Case 3:18-cv-00113-GEC Document 36 Filed 03/09/20 Page 2 of 2 Pageid#: 720
